Title: To Thomas Jefferson from Levi Lincoln, 10 January 1803
From: Lincoln, Levi
To: Jefferson, Thomas


          
            Sir
            Washington Jany. 10. 1803—
          
          I ought to dismiss all scruples, and apprehensions respecting the constitutionality of the proposed bargain with France, when Gentlemen much more capable of viewing the transaction in all its various bearings have satisfied themselves on the subject. The importance of New Orleans and the Floridas, with the unimpeded navigation of the Mississippi to the U.S., to their peace and prosperity, is, in my opinion so great, as to justify, almost any risque for their attainment.—A mode, differing in shape and in principle, but to all the purposes for which the acquisition is of moment, precisely the same with the proposed one, has occured to me, which, I wish you to look at. My idea if a practical one, by giving a new aspect to the contemplated negotiation, while it substantially secures the object of pursuit, will, perhaps, free it from some formidable difficulties. The idea is,—that for the common advantage of having great, fixed, and natural boundaries, between the territory of France and of the United States, and to secure to the latter, the full and unimpeded enjoyment of the navigation, maritime & commercial rights important, and naturally appurtenant to a country bordering on navigable rivers, in the neighbourhood of a sea-coast, and from the interior of which country, navigable rivers empty themselves into a neighboring sea, France agrees to extend the boundaries of the Mississippi Territory, and of the State of Georgia, respectively, so that the former shall be bounded on the middle of the channel or bed of the river Mississippi from the 31.° of N. Lat: to its mouth, on the Gulf of Mexico on the South, and on the middle of the river Appalachicola on the East, including the Island of New Orleans, and all the Islands bays & harbors on its southern boundary, and the latter shall be bounded by the middle of the sd Appalachicola on the west, by the sd Gulf on the South, & by the Atlantic on the east, including all the Islands bays and harbors on & belonging to the sd. Coast— 
          By this indirect mode, if it is feasible, would not the general Govt. avoid some constitutional, and some political embarrassments, which a direct acquisition of a foreign territory by the Govt. of the United States might occasion?—
          For instance, would not the territory added to the respective states by the enlargement of their boundaries, as an incident immediately by the art of accretion, assimilate to the principal, and merging in them, be subject to their authority, and of course to the authority of the United States? 
          If the proposed acquired property, or territory, can be thus melted down, and consolidated, instead of being federated with the States already united, their laws would extend to it, in common with other parts of the enlarged States, without risking the doubtful attempt, so to amend the constitution, as to embrace the object; or hazarding the ratification of the treaty, from an opposition to such an amendment;—or being exposed to the consequences of such an amendment’s being refused—The Inhabitants thus added, and who would have been citizens of the enlarged State, had the acquired territory originally been a part of such State, would, of course be considered as citizens; and others get naturalized under the existing laws. This mode of naturalization would keep one door closed against future controversy, and dangerous divisions, in our country, and on a principle, somewhat similar to the one sanctioned by jay’s treaty—
          If the opinion is correct, that the Genl. Govt. when formed, was predicated on the then existing united States, and such as could grow out of them, & out of them only, and that its authority, is, constitutionally, limited to the people composing the several political state Societies in that union, & such as might be formed out of them; would not a direct independent purchase, be extending the executive power further, and be more alarming and improveable by the opposition and the Eastern States, than the proposed indirect mode?—Is there not danger, that, the Eastern States, including even Rhod Island & Vermont, if not New-York, & other States further South, would object to the ratification of a treaty directly introducing a state of things, involving the idea of adding to the weight of the southern States in one branch of the Govt. of which there is already too great a jealousy & dread, while they would acquiese in that increase of the other branch consequent on the enlargement of the boundaries of a State?—
          It is foreseen, that the opposition, and the eastern States will take a distinction, between securing the free navigation of the Mississippi, with a convenient deposit for merchendize, and a measure and the principles of a measure, which may add one or more States to the Union, and thereby change that relative influence between different parts of the united States, on which the general Govt was predecated. No plea of necessity; of commercial utility, or national security, will have weight with a violent party, or be any security against their hostile efforts & opposition clamor. It is recollected that the sending a squadron, to the defence of our Commerce as necessary & useful as the measure appeared to be, was arraigned by some, as a usurpation of power, calling for investigation & impeachment—
          The principles, and the precedent, of an independent purchase of territory, it will be said, may be extended to the east or west Indies, and that some future executive, will extend them, to the purchase of Louissiania, or still further south, & become the Executive of the United State of North & South America—
          The mode of acquiring new territory by extending the boundaries of existing States, will foreclose those objections, as well as supersede the necessity of amend the constitution, and perhaps prevent the rejection of the acquisition treaty, if such a one should be made—
          
          The consequences deducible, from the principles & the precedent, in the present case, if predicated on the advantages & necessity of having great natural boundaries for national ones, and the river navigation naturally belonging to the country; would necessarily be limited by the object, and if extended, to the utmost could never be injuriously applied in future. The only case, in which the principle could possibly be applied hereafter, would be in extending the boundaries of some of the northern States to the river St. Lawrance.
          This mode of acquiring property by the U.S. in adding to the territory of particular States, would require their consent. In the proposed instance they would not object. Georgia ought to give the money we owe her, on account of her late cession for this acquisition. New Orleans & W Florida being a part of the territory of Mississippi, may in future be made a State, if it shall be found to be useful, without altering the constitution. From this accession of inhabitants to the territorial Govt. it would, soon arrive to its second grade, and increase the value & the sale of lands belonging to the U.S.—
          These ideas have occured to me in reflecting on the subject; From a fear that I should appear to be too squeamish, visionary, or apprehensive of difficulties, I have rather prevailed on myself, than gratified an inclination, in asking you to look at them—
          I am Sir most respectfully your obedient Sert
          
            Levi Lincoln
          
        